UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1874


MAYOR AND CITY COUNCIL OF BALTIMORE,

                  Plaintiff,

             v.

WELLS FARGO       BANK   NA;   WELLS   FARGO   FINANCIAL    LEASING,
INCORPORATED,

                  Defendants – Appellees,

             v.

DAVID M. KISSI,

                  Party-in-Interest - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:08-cv-00062-BEL)


Submitted:    April 23, 2009                   Decided:    April 29, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David M. Kissi, Appellant Pro Se. Michael P. Kelly, SKADDEN,
ARPS, SLATE, MEAGHER & FLOM, LLP, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David M. Kissi seeks to appeal the district court’s

orders    denying     various   motions     he     filed     in    the     underlying

proceeding which is ongoing in the district court.                         This court

may   exercise      jurisdiction    only    over    final       orders,    28     U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292   (2006);    Fed.    R.     Civ.    P.     54(b);    Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                         The orders

Kissi seeks to appeal are neither final orders nor appealable

interlocutory       or   collateral    orders.            Accordingly,       we    deny

Kissi’s motion for appointment of counsel and dismiss the appeal

for   lack     of   jurisdiction.      We    dispense       with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            DISMISSED




                                       2